   Case 20-50019-acs         Doc 70     Filed 12/01/20     Entered 12/01/20 15:18:27         Page 1 of 3




202000477
Dp

                                  UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                            AT PADUCAH

IN RE:                                                     Case No. 20-50019

Bradley Norman Hammons                                     Chapter 7
Laura Carlin Hawes-Hammons                                 Judge Alan C. Stout
                          Debtors
                                                           RESPONSE TO MOTION TO SELL FILED
                                                           ON NOVEMBER 10, 2020 (DOCKET 64) BY
                                                           QUICKEN LOANS, LLC FORMERLY
                                                           KNOWN AS (FKA) QUICKEN LOANS INC.

                                                           (PROPERTY: 117 LYNN NELSON ROAD,
                                                           BENTON, KY 42025)



         Now comes the secured creditor, Quicken Loans, LLC Formerly Known As (FKA) Quicken Loans

Inc. (“Creditor”), and hereby enters its Response to the Debtors' Motion to Sell Real Estate, and states as

follows:.

         Unless agreed to contrary in writing prior the proposed sale, pursuant to Bankruptcy Code section

363(f), Creditor insists that any such sale will be for an amount sufficient to completely payoff Creditor's

mortgage loan account in full, including attorney fees and costs and that Creditor will receive any such sale

proceeds in full at the time of closing. Any sale for less than the full payoff amount owed to Creditor

requires written permission of the creditor and is subject to any conditions imposed by the Creditor, including

the right to withdraw such approval.

         Creditor insists that adequate protection payments to be made up to completion of the sale.

With that said, Creditor has approved the Short Sale OFFER, attached hereto as Exhibit “A”, in the amount

of $242,000.00 in which said closing must take place on or before December 15, 2020. Creditor is entitled to
  Case 20-50019-acs        Doc 70       Filed 12/01/20   Entered 12/01/20 15:18:27     Page 2 of 3




net proceeds of $210,351.31. Creditor stresses that while this Short Sale Offer has been approved, said

approval is NOT an approval to close.




                                                    _/s/ Joel K. Jensen___________
                                                    Joel K. Jensen, Case Attorney (81820)
                                                    LERNER, SAMPSON & ROTHFUSS
                                                    PO Box 5480
                                                    Cincinnati, OH 45201-5480
                                                    (513) 241-3100 X 3349 / (513) 354-6464 fax
                                                    wkybk@lsrlaw.com
   Case 20-50019-acs       Doc 70     Filed 12/01/20      Entered 12/01/20 15:18:27      Page 3 of 3




                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing Response to Debtor’s Motion to Sell Real Estate of
the secured creditor, Quicken Loans, LLC Formerly Known As (FKA) Quicken Loans Inc., was electronically
transmitted on December 1, 2020 via the Court’s CM/ECF system to the following who are listed on the Court’s
Electronic Mail Notice list:

Michael A. Richardson, Attorney for Debtors
308 W. 15th St.
P.O. Box 1085
Hopkinsville, KY 42241-1085
courts@richardsoncraig.com

Mark Little, Trustee
1917 Versnick Way
Madisonville, KY 42431

Office of the U.S. Trustee
Charles R. Merrill
Asst. U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov

       and via regular U.S. mail, postage pre-paid:

Bradley Norman Hammons
200 South Hampton Place, 3-107
Clarksville, TN 37040

Laura Carlin Hawes-Hammons
200 South Hampton Place, 3-107
Clarksville, TN 37040

                                                      /s/ Joel K. Jensen_______________
                                                      Joel K. Jensen, Case Attorney (81820)
                                                      LERNER, SAMPSON & ROTHFUSS
                                                      PO Box 5480
                                                      Cincinnati, OH 45201-5480
                                                      (513) 241-3100 X 3349 / (513) 354-6464 fax
                                                      wkybk@lsrlaw.com
